IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                         :    NO. 163
                                               :
AMENDMENT OF RULE 219 OF THE                   :    DISCIPLINARY RULES
PENNSYLVANIA RULES OF                          :
DISCIPLINARY ENFORCEMENT                       :    DOCKET




                                            ORDER


PER CURIAM

       AND NOW, this 29th day of June, 2018, upon the recommendation of the
Disciplinary Board of the Supreme Court of Pennsylvania; the proposal having been
published for comment in the Pennsylvania Bulletin, 48 Pa.B. 1270 (March 3, 2018):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rule 219 of the Pennsylvania Rules of Disciplinary Enforcement is amended in the
attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective in 30 days.


Material to be added is bolded and underlined.
Material to be deleted is bolded and in brackets.